Reasons for Allowance
Claim 1-10 and 12-18 allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, 4, and 8-10, the prior art of record fails to disclose or render obvious the claim including, added primarily for emphasis, the recitation “…one of the first conductor and the second conductor is in direct physical contact with the third conductor…a feeding line that is electromagnetically connected to the third conductor, wherein the first conductor and the second conductor are capacitively connected via the third conductor, a surface of the fourth conductor faces the installation surface of the wheel in a second axis perpendicular to the first axis…the third conductor includes a first conductive layer extending along a first plane perpendicular to the second axis, and a second conductive layer extending along a second plane perpendicular to the second axis.” For example, the claimed invention is not taught by the prior art reference Yagi (JP2007059966A), Sato (US 20050179529A1), and Irci (US20150102965A1). There is no reason or suggestion in the prior art reference for one of ordinary skill in the art to modify Yagi, Sato, and/or Irci to include the claimed invention of claim 1, 4 and 8-10.
Dependent claim 2-3 and 12-18 is allowable based on its dependence on claim 1. Dependent claim 5-7 is allowable based on its dependence on claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.P/Examiner, Art Unit 2845     
                                                                                                                                                                                                   /ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845